Citation Nr: 0728306	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-41 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left arm injury.  


REPRESENTATION

Appellant represented by:	Brook S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from November 
26, 1958 to September 12, 1960.  He was on active duty for 
training from March 21 to September 19, 1959 and from June 25 
to July 9, 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By way of background, the Board notes that a February 1998 
Board decision denied service connection for residuals of a 
left arm injury.  In a February 2000 decision the Board 
concluded that the veteran failed to meet the threshold 
requirement for revision of the February 1998 Board decision 
on grounds of clear and unmistakable error (CUE).  A June 
2002 Decision of the United States Court of Appeals for 
Veterans Claims (Court) found that the veteran was not 
entitled to reversal of the Board's denial of CUE in the 
February 2000 decision.  The Court vacated and remanded this 
decision for readjudication pursuant to Disabled American 
Veterans v. Gober, 234 F.3d 682 Fed. Cir. 2000), which 
invalidated the regulation regarding pleading requirements 
for an allegation of CUE.  A March 2003 Board decision found 
no CUE in the February 1998 Board decision.  In December 2003 
the Court dismissed the appeal.  

The underlying issue of service connection for residuals of a 
left arm injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a Board decision in February 1998, the RO denied the 
veteran's service connection claim for residuals of a left 
arm injury.  

2.  In November 2003, the veteran requested that his claim of 
service connection for residuals of a left arm injury be 
reopened. 

3.  Evidence received since the February 1998 decision when 
considered alone or together with all of the evidence, both 
old and new, does raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

2.  The evidence received since the February 1998 Board 
decision, is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1998 Board decision, the veteran's claim for 
service connection for residuals of left arm injury was 
denied.  The veteran did not appeal this decision and it has 
become final.  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In November 2003, the veteran requested that his claim for 
service connection for residuals of a left arm injury be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in the May 2005 rating decision, the RO 
determined that new and material evidence had been received 
and the claim reopened.  However, the RO then proceeded to 
deny the claim on the merits.  Regardless of whether the RO 
reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must 
review the RO's determination as to whether there is new and 
material evidence to reopen the claim for residuals of a left 
arm injury.  

The Board denied the veteran's claim based on findings that 
there was no competent evidence indicating an increase in the 
underlying left arm disability during either period of active 
duty training nor was there competent medical evidence 
relating any current left arm disorder to either period.  

Evidence received since February 1998 Board decision includes 
a January 2004 opinion from the veteran's private doctor 
noting that his in-service June 1960 incident permanently 
aggravated his left arm disorder and his current disability 
is a direct result of that accident.  This evidence is new in 
that it was not of record at the time of the February 1998 
Board decision and it is material in that it raises a 
reasonable possibility of substantiating the service 
connection claim based on in-service aggravation.  As such, 
the evidence received subsequent to the February 1998 Board 
decision is new and material and thus the veteran's claim is 
reopened.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, with regard to the benefit being granted by the 
Board in this decision, the Board need not consider the 
question of VCAA compliance at this juncture since there is 
no detriment to the veteran in light of the favorable 
disposition.  


ORDER

The veteran's service connection claim for residuals of a 
left arm injury is reopened.  To this extent the appeal is 
granted, subject to the Remand provisions below.  


REMAND

The veteran's November 1958 enlistment examination noted he 
had a scar 15 cm long on his left arm, including near his 
elbow.  The examiner noted the veteran's lateral rotation was 
limited to 50 percent.  In the accompanying Report of Medical 
History the veteran noted he had an operation on his left arm 
at the age of 10.  A July 1960 letter from the veteran's 
private doctor noted that a week earlier the veteran did 
heavy lifting and since that time his elbow has been sore.  
The doctor also indicated the veteran in 1946 was treated for 
a dislocation of the left radius with destruction of the 
annular ligament, the veteran underwent an operation and a 
new ligament was formed to encircle the neck of the radius by 
elevating a strip of periosteum from the ulna and suturing it 
around the neck of the radius.  The veteran reported that in 
June 1960 while on active duty, he injured his left arm while 
unloading a 100 pound ammunition box.  Although the veteran's 
service medical records are not available, the Board in its 
February 1998 decision found that the veteran did re-injure 
his left arm in the summer of 1960.  

The file is replete with treatment records for a left arm 
disorder, to include cervical spondylosis and left ulnar 
nerve compression at the elbow.  A February 1998 VA 
orthopedic note indicated that the veteran's 1960 injury 
could have aggravated his elbow.  In December 2001 the 
veteran underwent an anterior cervical fusion of C5-7.  The 
veteran was afforded a VA examination in October 2004 and the 
examiner in a May 2005 emailed addendum concluded that the 
veteran's pre-existing left arm disorder was not aggravated 
by service because the in-service injury was due to a sudden 
heavy weight "pulling ligamentous injury to the neck, 
shoulder, and upper arm muscles with no mention of any injury 
to the left elbow.  This opinion appears to be inconsistent 
with the other evidence of record and thus another VA 
examination is warranted to determine whether the left arm 
disorder was aggravated by service.  

In May 2004 the veteran indicated that there may be 
outstanding treatment records at the McGuire VA Medical 
Center (VAMC) and the Salem VAMC.  These records need to be 
obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the McGuire and 
Salem VAMCs and obtain the veteran's 
treatment records.  

2.  Afterwards, the veteran should be 
afforded a VA examination either in 
Richmond or Durham to determine the 
nature and etiology of his left arm 
disorder.  The veteran's claims folder 
(including service medical records) must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner, if possible, should provide 
answers to the following questions: 

A) Is it at least as likely as not 
that the veteran's left arm disorder 
had its onset in, or is otherwise 
related to, the veteran's military 
service? 
        	
B) Is there any clear and 
unmistakable evidence that any pre-
existing left arm disorder was not 
aggravated by service?  If so, 
please identify the evidence for 
this.  The rationale for all 
opinions given should be explained 
in detail.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


